ACCEPTED
                                                                                               03-14-00413-CR
                                                                                                      3602300
                                                                                     THIRD COURT OF APPEALS
                                                                                                AUSTIN, TEXAS
                                                                                         12/29/2014 1:10:17 PM
                                                                                             JEFFREY D. KYLE
                                                                                                        CLERK

                                 NO.    03-14-00413-CR

STATE OF TEXAS                              §      IN THE THIRD COURTFILED IN
                                                                3rd COURT OF APPEALS
                                            §                        AUSTIN, TEXAS
vs.                                         §      OF APPEALS 12/29/2014 1:10:17 PM
                                            §                       JEFFREY D. KYLE
PRISCILLA AGUILAR HERNANDEZ                 §      AUSTIN, TEXAS         Clerk

              MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes Priscilla Aguilar Hernandez, Appellant in the above styled and

numbered cause, and moves this Court to grant an extension of time to file appellant's

brief, pursuant to Rule 38 .6 of the Texas Rules of Appellate Procedure, and for good

cause shows the following :

       1.     This case is on appeal from the 452nd Judicial District Court of McCulloch

County, Texas .

       2.     The case below was styled the STATE OF TEXAS vs. PRISCILLA

AGUILAR HERNANDEZ, and numbered 5797 .

       3.     Appellant was convicted of homicide .

       4.     Appellant was assessed a sentence of thirty (30) years on May 22 , 2014.

       5.     Notice of appeal was given on June 25 , 2014 .

       6.     The clerk's record was filed on July 16, 2014 ; the reporter's record was

filed on August 21 , 2014 .

       7.     The appellate brief is presently due on December 16, 2014.

       8.     Appellant requests an extension of time of 8 days from the present date,

i.e. December 24 , 2014 .

       9.     Three extensions to file the brief have been received in this cause.
       10.    Defendant is currently incarcerated .

       11.    Appellant relies on the following facts as good cause for the requested

extension :

       Undersigned counsel had mistakenly calendared the due date for Appellant's

Brief 30 days from the previous due date , which was December 24 , 2014.

Undersigned counsel filed Appellant's Brief on this date with the understanding that that

was the proper due date. It was not until the matter was brought to the attention of

undersigned counsel by this Court, that undersigned counsel realized this error.

       WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court grant

this Motion To Extend Time to File Appellant's Brief, and for such other and further relief

as the Court may deem appropriate .

                                          Respectfully submitted ,

                                         M. Patrick Magu ire , P.C.
                                         Attorney and Counselor
                                         945 Barnett Street
                                         Kerrville , Texas 78028
                                         Tel: (830) 895-2590
                                         Fax: (8 ) 895-2594




                                          By:-----'-------llf----".;;F-----'--t--v-- --+--+-- -
                                             M. Patrick Maguire
                                             State Bar No. 24002515

                                             Attorney for Appellant
                                             Priscilla Aguilar Hernandez
                            CERTIFICATE OF SERVICE

This is to certify that on December ~' \ , 2014 , a true and correct copy of the above
and foregoing document was served on the 452 nd District Attorney,Tonya Spaeth
Ahlschwede , by facsimile transmission to (325) 347-8404 Fax.




                                       M. Patrick Maguire
STATE OF TEXAS                                             §
                                                           §
COUNTY OF KERR                                             §


                                                       AFFIDAVIT

      BEFORE ME , the undersigned authority, on this day personally appeared M.

Patrick Maguire , who after being duly sworn stated :

      "I am the attorney for the appellant in the above numbered and entitled

      cause .   I have read the foregoing Motion To Extend Time to File

      Appellant's Brief and swear that all of the allegations of fact contained

      therein are true and correct."




                                                        Affiant


      SUBSCRIBED AND SWORN TO BEFORE ME on                                  Dec 2 9     , 2014, to

certify which witness my hand and seal of office.


                                                         ~~LJLY::
                                                        Notary Public, State of Texas
                          •
                                  .. "I(p1res
                                         NN EKE
                              " .... ~~, ,-   t
                                                  if



                              I           /',     15